 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe gross businessof the Employer totaled approximately $431,000,98 percentof which wasrealizedfrom the treatment of veterans pur-suant to acontract with the United States Veterans' Administration.During the same period, the Employer's total purchases of materialsand supplies amounted to $106,800, of which less than 43 percent wasshipped directly to the Employer from the United States. The bal-anceof purchases were made locally in Puerto Rico.We find that the Employer's operations, by reason of the Employ-er's contractwith the United States Veterans' Administration, aredirectly related to the national defense and that, accordingly, it willeffectuatethe policies of the Act to assert jurisdiction herein 22.The labororganizationinvolved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The partiesagree,and we find, that all hospital attendants,orderlies, and cleanup and kitchen personnel employed at the Em-ployer's hospital at Hato Tejas, Puerto Rico, excluding all mainte-nance employees, office clerical employees, guards, watchmen, execu-tive and administrative employees, professional employees, nurses,and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]8Maytag Aircraft Corp.,110 NLRB 594.Member Murdock concurs in the assertion of jurisdictionover the Employer.How-ever,as he believes the Board is bound to exercise plenary jurisdictionwith respect tolabor relationsin theTerritories,he sees no need to considerthe relationshipof the Em-ployer's operations to the national defense as the basis for the decisionthat it willeffectuate the policiesof the Actto assert jurisdiction herein.8The Employer and the Intervenor would assert as a bar to this proceeding a currentcontract between the Employerand the Intervenor's local.Inasmuch as the automaticrenewal date of the agreement has passed and the original term of thecontractwill ex-pire on January 1,1955, we do not find thecontractto be a bar.MISSOURI TRANSIT COMPANY,INC.andINTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMER-ICA,GENERALTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS,LOCAL No. 864, AFL,PETITIONER.Case No. 17-RC-1877.January 6, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William J. Scott, hearing111 NLRB No. 7. MISSOURI TRANSIT COMPANY, INC.157officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit limited to the busdrivers, mechanics,and washboys employed at the Employer's Waynesville, Missouri,terminal.The Employer contends that the unit sought is inappro-priate and that only a systemwide unit is appropriate.The major part of the Employer's business is concerned with theinterstate hauling of passengers and mail on regularly scheduled runsand by charter.Out of a total of 44 employees, approximately 11 areemployed at Waynesville where a shuttle service 12 miles in length isoperated within the State of Missouri between the town of Waynes-ville and Fort Leonard Wood, an Army post. Three runs daily arescheduled from Waynesville to the nearest interstate bus terminal ofthe employer at Moberly, Missouri.Subsequent to the filing of the petition the home terminal for thesedrivers of interstate buses was changed from Waynesville to Moberly.Therefore, the only employees working out of Waynesville at thepresent time are employees engaged in the operation of the shuttleservice.The remaining employees of the type sought in the petitionare scattered throughout the Employer's interstate operations.Al-though seniority is systemwide, there is little interchange betweenthose employees engaged in the interstate operations and those in theshuttle service.The record does reveal whether the pay scale andother conditions of employment are uniform throughout the entiretransportation system.An apparent autonomy for the shuttle serv-ice is indicated by the geographic isolation of the latter operation ;Waynesville is a half-day's run from the terminal at Moberly. Inaddition, it would appear that the duties and qualifications of theshuttle service bus operators are appreciably different from those ofthe interstate drivers for the reason that the former drive a muchshorter distance than the latter who drive under Interstate Commerceregulations.'There is nothing in the record to indicate that the shut-tle service and the interstate operations are so integrated as to precludea separate unit for employees of the shuttle service.Finally, there is1 The fact that a driver must qualify under and is subject to Federal Interstate Com-merce regulations has been considered as a distinguishing factor in prior Board decisions.John Morrell & Co.,69 NLRB 1446, at 1448,The Ohio Rubber Company,74 NLRB 1269,at 1271. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDno bargaininghistoryfor any ofthe Employer's operations and nolabor organization is seeking a larger unit.On thebasis of the foregoing,especially the apparent autonomy ofthe operations togetherwith the fact that theoperation is entirely in-trastate,whereasthe otheroperationsof theEmployer are interstate,and the furtherfact thatthere is no bargaining history or a request byany other labor organization for a broader unit, we conclude that aseparate unit for the employees of the shuttle service is appropriate.2'Uponthe entire record in this case, we findthat thefollowing em-ployees of the Employerat itsWaynesville,Missouri, plant consti-tute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) ofthe Act :All busdrivers,mechanics, and washboys,but excluding office cleri-cal employees,all other employees,and supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]2 SeeCentralWisconsin Motor Transport Company,85 NLRB 287, at 288; AssociatedTransport,Inc,93 NLRB 1564, at 1565In its brief the Employer asserts that subsequent to the hearing,the shuttle servicewas sold.The record contains no facts regarding this alleged transfer, and the investi-gation by the Regional Director reveals that the formal registration requirements forsuch salesof theMissouri Public Service Commission and the Interstate Commerce Com-mission have not been met.On the basis of the foregoing, we see no impediment at thistime to directing an election.FRESH'ND-AIRE COMPANY, DIVISION OF CORY CORPORATION, A CORPORA-TIONandDISTRICTNo.140,INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, A. F. L.Case No. 13-CA-1735. January 7,1955Decision and OrderOn September 15, 1954, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.TheRespondent's request for oral argument is denied as the record andthe exceptions and the brief, in our opinion, adequately present theissues and positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-111 NLRB No. 14.